On State’s Motion for Rehearing.
MORROW, P. X
The state, through its counsel, in a very forceful motion for rehearing, contends that the court was in error in granting the appellant’s motion for rehearing, for the reason that hill of exceptions No. 3 was not adequate to present the error upon which the reversal of the judgment is based. Our re-examination of the bill in th'e light of the state’s motion for rehearing leaves us of the opinion that the bill is sufficient to require review of the action of the court in receiving the testimony to the effect that, in an unsigned statement before the justice of the peace, the appellant failed to mention the connection of Charlie Tracy with the whisky in question. As we interpret the bill, it reveals •the fact that the appellant, over objection, was required to declare that in this statement before the justice of the peace he made no reference to Charlie Tracy’s connection with the liquor in question, thereby making use of •the appellant’s silence as a criminative fact against him, as is pointed out in the opinion of this court.
The motion is overruled.